NO. 29l46

IN THE SUPREME COURT OF THE STATE OF HAWAFI

 

 

STATE OF HAWAIT, Respondent/Plaintiff~Appellee»z

vS. ti,7 m
  ;‘\.*_;,

 

ALDA TRUTH KEHDY, Petitioner/Defendant~Appel1ai€.

   

nw m

MJ

CERTI@RARI To THE INTERMEDJ:ATE COURT oF APPEALS
(CASE No. 213'1“2>.-07-01934) a

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwa1d, J. for the courtH
Petitioner/Defendant-Appellant Alda Truth Kehdy's
application for writ of certiorari filed on December 2; 2009, is
hereby rejected.
DATED: Honolulu, Hawafi, January l2, 20lO.

  

FOR THE COURT:

 

Hayden Aluli,

for petitioner/
claimant~appellant,
on the application.

1 C0nSidered by: Moon, C J., Nakayama, Acoba, Duffy, and Recktenwa1d,

JJ.